Citation Nr: 1620494	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-48 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 13, 2009 for the award of service connection for PTSD, to include whether there was clear and unmistakable error (CUE) in an August 2004 rating decision that denied service connection for PTSD.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2003, the Veteran filed an original claim for service connection for PTSD, which was denied by way of a RO decision in August 2004.  The Veteran did not appeal the decision, and the decision became final.  In February 2009, the Veteran submitted an application to reopen the claim for PTSD, and the RO subsequently issued a rating decision granting service connection for PTSD and awarding a 30 percent rating effective February 13, 2009 (the date VA received his application for reopening).  In June 2013, the Veteran submitted a notice of disagreement with the effective date for his PTSD, arguing that service connection should have been awarded from December 2003, i.e., the date VA received his original claim for service connection.  The matter of an earlier effective date is discussed below.

In December 2015, the case was remanded by the Board for further evidentiary development.

The Board notes that to the extent that the action concerning an earlier effective date for PTSD, taken herein below, is favorable to the Veteran, a discussion of the Veteran's claim for CUE is not required at this time.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for PTSD on December 9, 2003.

2.  In August 2004, the RO denied the claim for service connection for PTSD, finding that the occurrence of the claimed in-service stressors was not supported by credible, corroborating evidence, and that the Veteran had not received a PTSD diagnosis.

3.  The Veteran filed an application to reopen the PTSD claim on February 13, 2009.

4.  In June 2010, a VA formal finding established that service department records confirmed the occurrence of the Veteran's claimed in-service stressors.

5.  In a June 2013 rating decision, the RO awarded service connection for PTSD, effective on February 13, 2009, based in part on service department records that were not of record at the time of the August 2004 original denial of the claim.

6.  As of December 2003, the evidence of record included a diagnosis of PTSD that was medically linked to in-service stressors.

7.  The Veteran's PTSD was manifested by substantial impairment of social or occupational adaptability, and his ability to maintain effective or favorable relationships with people was impaired.  His symptoms were of such severity that he had pronounced impairment in the ability to obtain or retain employment throughout the course of this claim.  Total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 9, 2003 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for PTSD

The Veteran contends that he is entitled to an earlier effective date for PTSD.  Specifically, he has stated that he wants an effective date of December 9, 2003, the date VA received his original claim for service connection for PTSD.  For the reasons discussed below, the Board agrees with the Veteran that an effective date of December 9, 2003 is warranted.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, regardless of whether such records mention the veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.

In cases that fall under 38 C.F.R. § 3.156(c)(1), an award that is based all or in part on the records identified by paragraph (c)(1) (e.g., service department records) is effective on the date entitlement arose or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

In this case, the Veteran submitted his original claim for service connection for PTSD on December 9, 2003.  Prior to submitting the claim, in May 1997, a VA psychologist had diagnosed the Veteran as suffering from PTSD medically linked to his stressors, in accordance with 38 C.F.R. § 4.125(a).  During the May 1997 in the Persian Gulf during the Persian Gulf War as a chaplain's assistance in a tank battalion.

In a January 2004 statement made to the RO, the Veteran contended that he was part of a tank brigade in the Persian Gulf responsible for recovering burned bodies.  During the pendency of the claim, however, VA did not obtain service department records corroborating the Veteran's stressor.

Despite the Veteran's diagnosis and stressor, in August 2004, the RO found no evidence of a PTSD diagnosis and no evidence of stressors linked to PTSD symptoms.

In February 2009, the Veteran submitted an application to reopen his PTSD claim.

In June 2010, the VA determined the Veteran received additional information regarding the Veteran's claimed stressor.  The Defense Personnel Records Information Retrieval System memorandum stated that VA had determined the Veteran's 4th Battalion, 70th Armor division in the United States Army Operation Desert Shield/Storm, conducted combat operations.  As a result, for VA purposes, the Veteran's stressors were then deemed supported by credible evidence.

Eventually, the RO issued a rating decision in June 2013 granting service connection for PTSD and awarding a 30 percent disability rating effective February 13, 2009 (the date VA received the application to reopen his PTSD claim).  In the decision, the RO conceded that the Veteran had suffered from service-related PTSD since 1997.  Subsequently, in June 2013, the Veteran submitted a claim for entitlement to an earlier effective date, arguing that, pursuant to 38 C.F.R. § 3.156(c)(3), his award should be effective on the date he submitted his original claim, as the corroborating evidence reflected in the VA memorandum were "service department records" in constructive possession of VA that were not previously associated with the record, and that his medical records proved he had suffered from PTSD from at least May 1997.

After a review of all the evidence, the Board agrees with the Veteran and finds that an earlier effective date is warranted.  As previously noted, 38 C.F.R. § 3.156(c) holds that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . ."  As illustrated by the June 2010 Defense Personnel Records Information Retrieval System memorandum, it is clear that relevant "service department records" exist which corroborate the Veteran's claimed in-service stressors, but which were not associated with the claims file at the time of the August 2004 RO decision.  See 38 C.F.R. § 3.156(c)(1).  As such, the provisions of 38 C.F.R. § 3.156(c) are applicable, and VA will re-consider the claim to determine if the Veteran was entitled to service connection for PTSD at the time he submitted his original claim in December 2003, taking into account the relevant service department records received in June 2010 under 38 C.F.R. § 3.156(c).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

In this case, the Veteran was diagnosed with PTSD in May 1997 by a VA psychologist, in accordance with 38 C.F.R. § 4.125(a).  The psychologist found the Veteran's stated stressors linked to his PTSD and his PTSD linked to service.

Although the Veteran's PTSD diagnosis was not physically part of the record at that time, because the diagnosis occurred in a VA hospital the Board finds the RO constructively possessed information of the Veteran's PTSD diagnosis and explanation of associated stressors.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive knowledge of documents generated by VA medical facilities even if such records are not physically part of the claims file).

As illustrated by the Veteran's statements and the June 2010 Defense Personnel Records Information Retrieval System memorandum, the Veteran's stressor is supported.  As such, the Board will accept as conclusive the Veteran's testimony for evidence of his stressors.  The Veteran avers that his duties of tending to the burned bodies caused him to develop PTSD.  The Board finds this evidence satisfactory and credible.  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).

Thus, the Board finds the evidence concerning service connection for PTSD prior to his currently assigned effective date is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the criteria for service connection for PTSD at the time of the original claim have been met under the provisions of 38 C.F.R. § 3.156(c).

Further, 38 C.F.R. § 3.156(c)(3) holds that "an award made based . . . on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later . . . ."  In the present case, it is clear that the documents from the Defense Personnel Records Information Retrieval System corroborating the Veteran's stressor were necessary.  Indeed, the lack of such records was one of the RO's stated reason for denying the claim in the August 2004 RO decision.  As such, 38 C.F.R. § 3.156(c)(3) requires that the effective date be extended to the date entitlement arose or the date VA received the previously decided claim, whichever is later.

With respect to this final issue, the evidence of record demonstrates that the Veteran was being treated for PTSD prior to when his claim was received by VA, on December 9, 2003.  Subsequent VA medical opinions confirm that his PTSD was, and continues to be, linked to a confirmed stressor.  Consequently, the Board finds that the date entitlement arose preceded the date VA received the claim, and hence the appropriate effective date is the latter: December 9, 2003.

For the reasons stated above, the facts of this case align with the provisions of 38 C.F.R. § 3.156(c) governing finally denied claims that are later substantiated by missing service department records.  The evidence therefore supports the claim, and the Board finds that the Veteran is entitled to an effective date of December 9, 2003 for an award of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating for PTSD

VCAA Discussion

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling from May 1997 to 2016.  Lay statements of the Veteran and his friends are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran's PTSD has not significantly changed during the appeal period, and thus a uniform evaluation is appropriate.

The Veteran was originally assigned a 30 percent rating for his PTSD.  In February 2014, the RO increased his rating to 70 percent.  His symptoms are rated pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score ranging from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score from 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.

A GAF score from 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score from 81-90 would indicate absent or minimal symptoms and a GAF score from 91-100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 70 percent.  See 38 C.F.R. § 4.130, DC 9411.  For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 70 percent rating. 

A review of the facts reveals the following background:

In April 2009, a friend of the Veteran stated that the Veteran suffered from impatience and was unable to handle pressure.  He experienced mood swings, slept fitfully, and suffered from memory loss.  The individual stated she was the Veteran's only friend, and she worried about his health.

In October 2009, the Veteran explained to his medical provider that he was seeking treatment at the advice of his girlfriend.  

In the same month, the Veteran's former employer submitted a statement attesting to the Veteran's inability perform adequately at his job.  The former employer explained that he fired the Veteran due to his tendency to fall asleep on the job, and his inability to complete his job duties.  The evidence demonstrates the Veteran continued to remain unemployed and was granted a total disability rating for unemployment.  Accordingly, the evidence presented will focus on the Veteran's social history and related symptoms throughout the time period on appeal.

In December 2009, the Veteran informed the RO that he suffered from PTSD, and his family, friends, and pastor were disappointed he was not receiving appropriate compensation.  Further, the Veteran explained, due to his PTSD, he was, at times, unable to associate with many people, and he suffered from frequent nightmares, flashbacks, and panic attacks.

At a May 2010 mental health appointment, the Veteran explained to the provider that he had recently ended his relationship with his girlfriend because they fought too much over their inability to pay their bills.  As such, the Veteran had moved back in with his mother.

In June 2010, the Veteran informed his medical provider he did not suffer from hallucinations or delusions.

In July 2010, the Veteran stated he wanted to murder the man dating his sister and was then hospitalized for depression and PTSD.

In August 2010, a Social Security psychologist determined the Veteran suffered from moderate difficulties in maintaining social functioning.

In September 2010, the Veteran discussed the death of a recent friend with his medical provider.

In that same month, the Veteran underwent a Compensation and Pension (C&P) examination in which the Veteran informed the examiner he suffered from hypervigilance, an exaggerated startle response, difficulty with loud noises, and difficulty in crowds, problems with anger and irritability, problems with his memory, significant anxiety, excessive worry, and panic attacks.  The Veteran did not harbor suicidal or homicidal ideations or attempts.

The Veteran reported he was divorced with three adult children, and he lived with his mother and sister.  He stated that he had one close friend, outside of his family.  He attended church but struggled to stay awake during the service.  Lastly, he admitted he forgot about basic hygiene from time to time but generally he adequately and independently completed his activities of daily living, such as driving, cooking, cleaning, finances, and personal hygiene.

In February 2011, the Veteran informed the RO there were days he was unable to go outside because he was too scared.

In March 2011, a friend of the Veteran sent a letter to the RO in which she said she had been living with the Veteran, and she believed he needed help.  She noted there were days in which the Veteran did not shave or take a bath.  Lastly, she said they did not enjoy a social life, and the Veteran was frequently dysfunctional and angry with himself or her.

That same month, the Veteran received a mental health assessment at the VA.  The Veteran reported that he lived with his mother but stayed with his girlfriend.  He said he suffered from nightmares and anger problems.  He was no longer able to attend church because his snoring irritated the other parishioners when he fell asleep.  Around his girlfriend, he kept to himself because his girlfriend did not like talking to him as he became upset easily, and he avoided crowds, noisy environments, and strangers.  Lastly, he did not suffer from suicidal or homicidal ideations, aside from wanting to shoot his sister's abusive boyfriend, or hallucinations, delusions, or cognitive deficits.

The examiner determined the Veteran was in a significant relationship, although the Veteran's girlfriend suffered from terminal cervical cancer, and he infrequently attended church.

In August 2011, the Veteran underwent a neurological examination in which he reiterated the facts unearthed in the March 2011 mental health assessment, and mentioned that his primary activity during the day was sleeping.  In contrast to the March 2011 mental health assessment, however, the Veteran reported that he suffered from auditory and visual hallucinations at night.

In December 2012, the Veteran called the Veterans' Crisis Line after he woke up from a bad dream. (CAPRI, p.25, 5/24/13).

In March 2012, one of the Veteran's friends submitted a statement in which she contended the Veteran was a "friendly, outgoing person," although he "seemed to have issues".  She explained that she had to sometimes loan money to the Veteran, and he would sleep at his desk when he worked.

That same month, another co-worker submitted a statement in which he averred the Veteran frequently fell asleep at his desk back when he worked, and that he needed some help.

In April 2012, the Veteran submitted a statement in which he stated that he owed his family and friends hundreds of dollars.

In February 2013, the Veteran informed his mental health provider that he enjoyed spending time with his girlfriend, praying, and going to church with her. (CAPRI, p.80, 5/24/13).

In April and May 2013, the Veteran was deemed to be at higher risk for suicide due to a call he made to the Suicide Hotline after a bad dream and underwent counseling. (CAPRI, p.2, 9, 29, 5/24/13).

In June 2013, the Veteran underwent an additional C&P examination in which the examiner determined the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran stated he suffered from avoidance behavior, hypervigilance, an exaggerated startle affect, feelings of detachment, and difficulty relating to others.

The examiner determined the Veteran suffered from mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment, depressed mood, and anxiety.  The examiner determined the Veteran did not suffer from persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance of hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, or disorientation to time or place.

That same month, the Veteran informed his mental health provider that he lived with his girlfriend; he did most of his sleeping during the day, and he avoided people and crowds.

In July and August 2013, the Veteran was hospitalized for an inpatient PTSD program.

In February 2014, the Veteran underwent a C&P examination in which the examiner determined the Veteran's PTSD symptoms caused him to suffer from occupational and social impairment with reduced reliability and productivity.  The Veteran reported he was living alone, as his girlfriend had recently left him when he hit her.  He reported anger problems, difficulty controlling his temper, having no close friends outside of family members, a decline in memory and concentration for several years, and feeling overwhelmed due to "too much stress" and no hobbies.

The examiner determined the Veteran did not suffer from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, occupation, or own name.

In April 2014, the Veteran's treating physician submitted a statement, informing the RO that the Veteran suffered from anxiety, poor concentration and memory, and worsening PTSD symptoms.

In May 2014, the Veteran reported that he was going on outings with his girlfriend and by himself, spending time with his mother and family, playing bingo, and hunting and fishing.  He stated that he was supporting his girlfriend in her diagnosis of cancer.  He denied any suicidal ideation, plan, or intent.

In January 2016, the Veteran underwent another C&P examination in which the examiner determined the Veteran's PTSD symptoms caused him to suffer from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

At the examination, the Veteran reported living alone and a fair to poor relationship with his girlfriend because he was irritable and withdrawing.  He had poor relationships with his three children and seven grandchildren, but he was trying to reconnect.  He stated he had no close friends, but one casual friend.  He was close to his mother and sister and spoke once per week.  He spent his time watching TV, reading the bible, spending time on the internet, and resting.  He ate in a restaurant once a week.

The examiner determined the Veteran suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

When considered in its totality, the Board finds that the lay and medical evidence paints a picture of a Veteran struggling with sleeping difficulties, trouble maintaining employment, anger, irritability, and feelings of withdrawing from people and relationships, and fear of crowds.  Accordingly, the Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130.  These symptoms are fully contemplated by his current 70 percent rating.

A 100 percent rating is not warranted because the Veteran has  not demonstrated total occupational and social impairment.  Although the Veteran was unemployed, during the pendency of the appeal, the Veteran has continued to maintain a few social relationships.  Thus, the Board finds that the Veteran does not suffer from total social impairment.  Specifically, the Veteran maintained a relationship with his significant other, spent time with his mother and sister, and attempted to improve his relationships with his children and grandchildren.  Additionally, while there is some evidence of violent feelings towards his sister's ex-boyfriend, several friends sent statements to the RO on behalf of the Veteran, demonstrating his involvement with other people.  

Moreover, the Veteran's treating records and statements demonstrate that the Veteran did not consistently suffer from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the Board recognizes that the Veteran has suffered from his PTSD, his symptoms do not justify a finding of total occupational and social impairment. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as irritability, sleep impairment, and social isolation, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 70 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, while the Veteran suffers from unemployment and has been granted a TDIU rating, the record does not show that the Veteran has required frequent hospitalizations for his PTSD.  The Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an effective date of December 9, 2003 for the award of service connection for PTSD is granted, subject to the controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 70 percent is denied. 


REMAND

The Veteran contends that he is entitled to service connection for headaches.  For the following reasons, the Board finds another remand is necessary.

In December 2015, the Board remanded the issue of entitlement to service connection for headaches for a C&P examination.  The Board asked the examiner to determine if the Veteran's service-connected keloids or alopecia caused or aggravated his headaches.  In January 2016, the C&P examiner determined the Veteran's keloid condition and alopecia condition did not cause the Veteran's headaches.  The examiner, however, did not determine whether or not the Veteran's conditions aggravated his headaches.  Thus, regrettably, the Board finds that yet another remand is warranted, as the RO has not substantially complied with the Board's May 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations with appropriately qualified examiners to determine if his service-connected conditions of keloids, alopecia or PTSD aggravate or contribute to his headaches. 

2.  After the above has been completed, the RO  must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


